Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion for examination granted as to the items contained in the notice except items numbered 1 to 5, inclusive, and subdivisions B to M of item 11, inclusive, as to which the motion is denied. We are of opinion that the examination of the plaintiff’s assignor as limited is necessary and that the motion was made in good faith. There is no proof that the plaintiff’s assignor will be inconvenienced by reason of the examination. The examination wifi proceed at a time to be specified in the order. Young, Hagarty, Carswell, Scudder and Davis, JJ., concur. Settle order on notice.